Matter of Pine v Annucci (2017 NY Slip Op 07903)





Matter of Pine v Annucci


2017 NY Slip Op 07903


Decided on November 9, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 9, 2017

524368

[*1]In the Matter of JAMES R. PINE, Appellant,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: September 19, 2017

Before: Egan Jr., J.P., Lynch, Clark, Mulvey and Pritzker, JJ.


James R. Pine, Stormville, appellant pro se.
Eric T. Schneiderman, Attorney General, Albany (Kathleen M. Landers of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the Supreme Court (Collins, J.), entered December 14, 2016 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent's motion to dismiss the petition.
Petitioner commenced this CPLR article 78 proceeding challenging a tier II determination finding him guilty of violating certain disciplinary rules. In an order to show cause, petitioner was directed to serve the order to show cause, petition, exhibits and any supporting affidavits upon respondent and the Attorney General on or before September 23, 2016. Supreme Court thereafter granted respondent's motion to dismiss the petition, finding that petitioner failed to comply with the service requirements set forth in the order to show cause.
Petitioner appeals.
Petitioner does not raise in his brief any arguments concerning the propriety of Supreme Court's dismissal of the petition on jurisdictional grounds. Consequently, any such arguments are deemed abandoned (see Matter of Jones v Fischer, 125 AD3d 1028, 1029 [2015]; Matter of Wilson v Bezio, 93 AD3d 1053, 1053 [2012]). With regard to the issues raised, they are not properly before us.
Egan Jr., J.P., Lynch, Clark, Mulvey and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed, without costs.